DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/20 has been entered.
 
Claim Status
	Applicants’ arguments and amendments dated 10/22/20 are acknowledged.
	Claims 1-17, 23, 27, 31-37 and 40 have been cancelled.
	Claims 18-22, 24-26, 28-30 and 38-39 are being examined.

Priority
This application is a 371 of PCT/GB2017/053064 10/10/2017 and claims foreign benefit of UNITED KINGDOM 1617175.3 10/10/2016.

Claim Rejections - 35 USC § 112 - withdrawn


Claim Rejections - 35 USC § 112 - new
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 19 and 25 refer to administering the first exogenous non-human CRH formulation. However, claims 18 and 24 already refer to an administration of a first exogenous non-human CRH formulation. The specification (page 12 line 5) recognizes subcutaneous administration. If a formulation has been administered subcutaneously, it is unclear how that formulation can be recovered and administered again. Although unclear, claims 19 and 25 have been interpreted as not further limiting since they appear to recite a step that already occurs in the independent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 19 and 25 refer to administering the first exogenous non-human CRH formulation. However, claims 18 and 24 already refer to an administration of a first exogenous non-human CRH formulation. The specification (page 12 line 5) recognizes subcutaneous administration. If a formulation has been administered subcutaneously, it is unclear how that formulation can be recovered and administered again. Although unclear, claims 19 and 25 have been interpreted as not further limiting since they appear to recite a step that already occurs in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18-22, 24-26, 28-30 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Claim 18 refers to testing interleukin-17 levels at at least two time points. Claim 24 refers to testing procollagen III amino terminal propeptide levels at at least two time points. Claims 18 and 24 refer to administering a different therapeutic treatment to the subject.
The phrase ‘at least two’ can be any number greater than 2. Example 5 of the specification appears to recite 2 (but not more than 2) time points for testing either IL-17 or PIIINP. Testing at at least 2 time points is broader than testing at two time points. As such, there is no reason to conclude that claims 18-22, 24-26, 28-30 and 38-39 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.
Further, claims 18 and 24 refer to administering a different therapeutic treatment to the subject. The phrase ‘different therapeutic’ could not be located in the instant specification. Further, the treatments taught by the specification appear to be based on administration of CRH 

Claim Rejections - 35 USC § 103
	The 103 rejections as set forth in the 8/24/20 office action are withdrawn based on the claim amendments. The rejections below are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-26, 28-30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcintosh et al. (WO 2014/001749 as cited with IDS 7/22/19; ‘Mcintosh’) in view of Quillinan et al. (NPL cite 5 of IDS 7/22/19; ‘Quillinan’).
rd paragraph) and specifically teach endogenous CRH (page 12 line 6). As shown in figure 13, at least one of the patients had a lower CRH value at week 26 (approximately 10) as compared to baseline (approximately 20) (figure 13). Mcintosh teach that patients with multiple sclerosis had an increase in CRH levels when treated with a complex of the invention (example 7 page 25 and figure 14 and figure 14 caption). Mcintosh teach that the levels of CRH were measured prior to treatment and at 4 weeks following treatment (page 25 first paragraph of example 7). Mcintosh teach that the CRH levels were again assessed after another 10 week period (page 25 first paragraph of example 7 and figure 14). Mcintosh teach that the complex of the invention comprises CRH specifically hyperimmune ungulate serum (page 19 example 1). Mcintosh teach that the ungulate is goat (i.e. caprine) (page 4 lines 22-23,  page 7 last line and page 21 lines 5-8). 
Mcintosh does not specifically teach in the example with humans that the second time point is within four hours after the first administration as recited in claim 24. Mcintosh does not specifically teach testing for levels of procollagen III amino terminal peptide levels.
Mcintosh teach that CRF is known to have a low plasma half-life (page 2 last paragraph and page 22). Mcintosh teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour, 3 hour or 6 hours from initial administration (page 21 lines 14-19). As shown in figure 13 of Mcintosh not every patient will have the same response. Mcintosh recognizes that additional samples can be tested for CRH levels (example 7 page 25 and figure 14) and specifically teach endogenous CRH (page 12 lines 6-8). Mcintosh teach that one or more doses 
Quillinan teach the administration of hyperimmune serum to those with systemic sclerosis (abstract). Quillinan teach that PIIINP showed a comparatively larger increase in the treatment group compared with the placebo group (abstract). Quillinan teach that PIIINP levels were measured (page 57 2nd column section ‘Laboratory assessments’ and figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Mcintosh based on the specific suggestions of Mcintosh. Mcintosh teach that the levels of CRH were measured prior to treatment and at 26 weeks following treatment (page 24 last paragraph). Since Mcintosh specifically teach endogenous CRH (page 12 lines 6-8) one would have been motivated to measure such levels. Since Mcintosh teach that CRF is known to have a low plasma half-life (page 2 last paragraph and page 22) and teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour, 3 hours and 6 hours from initial administration (page 21 lines 14-19) one would have been motivated to assess the CRH levels prior to the 26 week time point specifically within the time frames suggested by Mcintosh (see MPEP 2144.05 II). Mcintosh teach that patients with diffuse systemic sclerosis had an increase in CRH levels when treated with a complex of the invention (example 6 pages 24-25 and figures 12-13 and figures 12-13 captions). Further since Quillinan teach the administration of hyperimmune serum to those with systemic sclerosis (abstract) and teach that PIIINP showed a comparatively larger increase in the treatment group compared with the placebo group (abstract) one would have been motivated to measure PIIINP levels as suggested by Quillinan (see page 61 last paragraph before correction notice section). Since Mcintosh teach that one or more doses may be given and repeated administration may be desirable to maintain nd column section ‘Laboratory assessments’ and figure 2). 
In relation to the human subject who was tested for human CRH levels and PIIINP at 2 time points as recited in claim 24, Mcintosh teach that patients with diffuse systemic sclerosis had an increase in CRH levels when treated with a complex of the invention (example 6 pages 24-25 and figures 12-13 and figures 12-13 captions). Mcintosh teach that the levels of CRH were measured prior to treatment and at 26 weeks following treatment (page 24 last paragraph) and specifically teach endogenous CRH (page 12 lines 6-8). Further, since Mcintosh teach that CRH levels (page 24 last paragraph and page 21 lines 18-19) were measured the endogenous levels would have been included in the assessment. Quillinan teach that PIIINP levels were measured (page 57 2nd column section ‘Laboratory assessments’ and figure 2). With respect to the timing of the testing, Mcintosh teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour and 3 hours from initial administration (page 21 lines 14-19).
In relation to the administering if the level of the second time point was increased over the first time point as recited in claim 24, for the responsive patients Mcintosh teach that one or more doses may be given and repeated administration may be desirable to maintain the beneficial 
Alternately, with respect to administering a different therapeutic treatment, figure 13 of Mcintosh shows that not every patient will have the same response. However, Mcintosh does teach various amounts of the composition administered (page 4 first paragraph) which would be a ‘different’ treatment since it is a different amount. Since Mcintosh expressly suggest effective treatment regimens one would have been motivated to optimize the amount (see page 17 lines 11-25).
In relation to claim 25, although unclear the claim has been interpreted as not further limiting. Further, Mcintosh teach that one or more doses may be given and repeated administration may be desirable to maintain the beneficial effects (page 17 lines 16-25).
In relation to claim 26, Mcintosh recognizes that additional samples can be tested for CRH levels (example 7 page 25 and figure 14).
In relation to claims 28-30, Mcintosh teach that the complex of the invention comprises CRH specifically hyperimmune ungulate serum (page 19 example 1). Mcintosh teach that the ungulate is goat (i.e. caprine) (page 4 lines 22-23,  page 7 last line and page 21 lines 5-8).
In relation to claim 39, Mcintosh teach that CRF is known to have a low plasma half-life (page 2 last paragraph and page 22) and teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour, 3 hours and 6 hours from initial administration (page 21 lines 14-19) one would have been motivated to assess the CRH levels prior to the 26 week time point specifically within the time frames suggested by Mcintosh (see MPEP 2144.05 II).

Claims 18-22 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcintosh et al. (WO 2014/001749 as cited with IDS 7/22/19; ‘Mcintosh’) in view of Kasper et al. (US 2012/0121619; ‘Kasper’).
Mcintosh teach that patients with diffuse systemic sclerosis had an increase in CRH levels when treated with a complex of the invention (example 6 pages 24-25 and figures 12-13 and figures 12-13 captions). Mcintosh teach that the levels of CRH were measured prior to treatment and at 26 weeks following treatment (page 24 last paragraph and page 21 3rd paragraph) and specifically teach endogenous CRH (page 12 line 6). As shown in figure 13, at least one of the patients had a lower CRH value at week 26 (approximately 10) as compared to baseline (approximately 20) (figure 13). Mcintosh teach that patients with multiple sclerosis had an increase in CRH levels when treated with a complex of the invention (example 7 page 25 and figure 14 and figure 14 caption). Mcintosh teach that the levels of CRH were measured prior to treatment and at 4 weeks following treatment (page 25 first paragraph of example 7). Mcintosh teach that the CRH levels were again assessed after another 10 week period (page 25 first paragraph of example 7 and figure 14). Mcintosh teach that the complex of the invention comprises CRH specifically hyperimmune ungulate serum (page 19 example 1). Mcintosh teach that the ungulate is goat (i.e. caprine) (page 4 lines 22-23,  page 7 last line and page 21 lines 5-8). 
Mcintosh does not specifically teach in the example with humans that the second time point is within four hours after the first administration as recited in claim 18. Mcintosh does not specifically teach testing for levels of interleukin-17.
Mcintosh teach that CRF is known to have a low plasma half-life (page 2 last paragraph and page 22). Mcintosh teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour, 3 hour or 6 hours from initial administration (page 21 lines 14-19). As shown in 
	Kasper teach cytokine biomarkers as predictive biomarkers of clinical response for subjects with multiple sclerosis (title and abstract). Kasper specifically teach that the finding demonstrate increased levels of interleukin-17a in those individuals without relapse and lower levels of interleukin-17a were found in those who had relapses (section 0137). Kasper teach that cytokines including IL-17 were measured (section 0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Mcintosh based on the specific suggestions of Mcintosh. Mcintosh teach that the levels of CRH were measured prior to treatment and at 26 weeks following treatment (page 24 last paragraph). Since Mcintosh specifically teach endogenous CRH (page 12 lines 6-8) one would have been motivated to measure such levels. Since Mcintosh teach that CRF is known to have a low plasma half-life (page 2 last paragraph and page 22) and teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour, 3 hours and 6 hours from initial administration (page 21 lines 14-19) one would have been motivated to assess the CRH levels prior to the 26 week time point specifically within the time frames suggested by Mcintosh (see MPEP 2144.05 II). Mcintosh teach that patients with multiple sclerosis had an increase in CRH levels when treated with a complex of the invention (example 7 page 25 and figure 14 and figure 14 caption). Further since Kasper teach cytokine biomarkers as predictive biomarkers of clinical response (title and abstract) and specifically teach that the finding 
In relation to the human subject who was tested for human CRH levels and interleukin-17 at 2 time points as recited in claim 18, Mcintosh teach that patients with multiple sclerosis had an increase in CRH levels when treated with a complex of the invention (example 7 page 25 and figure 14 and figure 14 caption). Mcintosh teach that the levels of CRH were measured prior to treatment and at 4 weeks following treatment (page 25 first paragraph of example 7). Mcintosh teach that the CRH levels were again assessed after another 10 week period (page 25 first paragraph of example 7 and figure 14). Further, since Mcintosh teach that CRH levels (page 24 last paragraph and page 21 lines 18-19) were measured the endogenous levels would have been included in the assessment. Kasper teach that cytokines including IL-17 were measured (section 0117). With respect to the timing of the testing, Mcintosh teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour and 3 hours from initial administration (page 21 lines 14-19).

Alternately, with respect to administering a different therapeutic treatment, figure 13 of Mcintosh shows that not every patient will have the same response. However, Mcintosh does teach various amounts of the composition administered (page 4 first paragraph) which would be a ‘different’ treatment since it is a different amount. Since Mcintosh expressly suggest effective treatment regimens one would have been motivated to optimize the amount (see page 17 lines 11-25).
In relation to claim 19, although unclear the claim has been interpreted as not further limiting. Further, Mcintosh teach that one or more doses may be given and repeated administration may be desirable to maintain the beneficial effects (page 17 lines 16-25).
In relation to claims 20-22, Mcintosh teach that the complex of the invention comprises CRH specifically hyperimmune ungulate serum (page 19 example 1). Mcintosh teach that the ungulate is goat (i.e. caprine) (page 4 lines 22-23,  page 7 last line and page 21 lines 5-8).
In relation to claim 38, Mcintosh teach that CRF is known to have a low plasma half-life (page 2 last paragraph and page 22) and teach that samples can be obtained at intervals of 15 minutes, half an hour, 1 hour, 3 hours and 6 hours from initial administration (page 21 lines 14-

Response to Arguments - 103
	The previous 103 rejection has been overcome by amendment. Applicants’ arguments 
will be addressed to the extent that they apply to the instant claims.
	Although applicants recite case law and argue about claims 32 and 33, claims 32 and 33 have been canceled. The instant claims are addressed above.
	Although applicants argue that the claims have been amended, the amended claims are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658